DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tien et al. (US 2019/0165256 A1; hereinafter “Tien”).
Regarding Claim 1, referring to Fig. 1 and related text, Tien teaches a film stack configuration, comprising: a first film stack (a film stack below 182), comprising: a buffer layer (at least 112) (paragraph 10); an oxide layer (170 including oxide) on a portion of the buffer layer (paragraph 15); a magnetic tunnel junction (MTJ) stack (151) on a portion of the buffer layer (paragraph 13); an oxide capping layer (171 including SiO2), wherein the oxide capping layer covers the MTJ stack (paragraph 16); and an oxide fill layer (172 including SiO2) between portions of the oxide capping layer (fig. 1 and paragraph 17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Tien as applied to claim 1 above, and further in view of Lu (US 2005/0087785 A1).
Regarding Claim 2, teaching of Tien has been discussed above except at least one additional film stack formed on top of the first film stack.  Lu teaches a MRAM device (paragraph 1), which is in the same field of endeavor to that of Tien (Tien, paragraph 1, a MRAM device), comprising: at least one additional film stack (a second magnetic storage element 204 such as a MTJ device) formed on top of a first film stack (a first MTJ 202) in order to advantageously increase a density of the magnetic memory cell (paragraphs 12-17).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Tien with that of Lu in order to increase the density of the magnetic memory cell.  
Regarding Claim 3, Lu teaches wherein the least one additional film stack are two additional film stacks (paragraph 17.  For example, n layers of stacked MTJ devices and n is an integer greater than two such as three).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teaching of Tien and Lu as applied to claim 3 above, and further in view of Asao (US  2012/0281461 A1).
Regarding Claim 4, the combined teaching of Tien and Lu has been discussed above except a staggered configuration.  Asao teaches a MRAM device (paragraphs 3-4), which is the same field of endeavor to those of Tien and Lu as discussed above, comprising: a layout pattern for MTJs of the MRAM device, wherein the layout pattern is a staggered layout arrangement of the MTJs in order to improve the MRAM device layout configuration (Fig. 4 and paragraphs 50-63).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Tien and Lu with that of Asao in order to improve the MRAM device layout configuration.   
Regarding Claim 5, Lu teaches wherein the first film stack and the two additional film stacks are electrically connected (Fig. 2A and paragraph 20).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tien. 
Regarding Claim 6, while Tien does not explicitly disclose that the MTJ stack comprises at least 30 layers, it would have been obvious to one of ordinary skill in the art to recognize that the MTJ stack can include a stacked layered structure of the pinned layer with a predetermined number of repeated layers, including at least 30 stacked layered structure, for obtaining the desired magnetic field effect for the MTJ.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829